Evans, P. J.
1. A physical injury which impairs the capacity of a married woman to labor is classified by the law with pain and suffering. Metropolitan R. Co. v. Johnson, 90 Ga. 500 (16 S. E. 49). In a suit by a married woman for a personal injury, an allegation of impaired capacity to labor resulting from the injury is not irrelevant as an element of damage.
2. Where the question under consideration is one of opinion, a non-expert witness'may state the facts and circumstances and his opinion predicated thereon.
3. In a suit against a railroad company for a personal injury caused by a horse, alleged to have been frightened by unusual and unnecessary noises made by the defendant’s locomotive, it is competent to show that the horse was roadworthy and was not. subject to fright by the ordinary and usual noises incident to the operation of locomotives and cars.
4. The charges on the subject of a railroad company’s liability for an injury to a traveler on a public thoroughfare alongside the railroad, alleged to have been caused by the traveler’s horse becoming frightened by the unusual and unnecessary noises made by the locomotive of the company in approaching the station, were in substantial accord with the rule of liability as defined in Georgia Railroad v. Carr, 73 Ga. 557.
5. The evidence authorized the verdict, and, in view of the general charge, the specific exceptions are without merit.

Judgment affirmed.


All the Justices eoneur.